[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              November 4, 2005
                              No. 05-12781                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 04-01282-CV-WBH-1

JANIS M. MOSS,


                                                            Plaintiff-Appellant,

                                   versus

BELLSOUTH TELECOMMUNICATIONS, INC.,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________
                            (November 4, 2005)


Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:

     Janis Moss appeals from a grant of summary judgment for Defendant
Bellsouth Telecommunications (BST). Moss filed her lawsuit in state court in

Georgia, alleging BST’s tort liability for assault, false imprisonment and

intentional infliction of emotional distress. (R.1-1 at Exh. A.) BST timely removed

the action to federal district court pursuant to 28 U.S.C. § 1441(b), alleging federal

question jurisdiction under Section 301 of the Labor Management Relations Act

(LMRA), 29 U.S.C. § 185(a), and 28 U.S.C. § 1337. (R.1-1.) Moss did not object

to removal or move for remand to state court.

      The district court granted BST summary judgment on the grounds that

Moss’s state tort claims were preempted by Section 301 of the LMRA. (R.1-19.)

The district court found that Moss’s allegations put at issue the terms of the

collective bargaining agreement (CBA) between BST and the Communications

Workers of America (Moss’s representative) and the terms of a settlement

agreement between BST and the union. (R.1-19 at 10-11.) We agree.

       “‘When resolution of a state law claim is substantially dependent upon

analysis of the terms of an agreement made between the parties in a labor contract,’

the state law claim has been preempted.” Bartholomew v. AGL Resources, Inc. 361

F.3d 133, 1338 (11 th Cir. 2004) (quoting Allis-Chalmers Corp. v. Lueck, 471 U.S.

202, 213, 105 S. Ct. 1904, 1912, 85 L.Ed. 2d 206 (1985)). On appeal, Moss

contends that her lawsuit does not place the terms of the CBA or the settlement



                                           2
agreement at issue. Examination of the complaint and the Joint Preliminary Report

and Discovery Plan (signed and filed jointly by the parties as required by Rule 16

and adopted by the district court as its pretrial order) compel a different

conclusion. The complaint incorporates into the counts for assault, false

imprisonment and intentional infliction of emotional distress allegations that both

Moss’s right to a union representative and a previous settlement agreement were

violated during the tortious behavior. (R.1-1 at Exh.A, ¶¶ 7, 8, 14, 18, 22.)

Moreover, the Rule 16 report clearly puts the CBA and settlement agreement

between BST and the union at issue. (R.1-10 at 1, 2.) Therefore, the LMRA

preempts Moss’s state law claims. Summary judgment was appropriate.

      AFFIRMED.




                                           3